DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-24 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-15 of U.S. Patent No. 10,933,186 in view of Bae et al. (US 6,055,985). U.S. Patent ‘985 in view of Bae et al. anticipates the subject matter in the instant claims. Claim 1 recites a method for delivering a medical fluid comprising delivering a fluid volume at a preselected total volumetric flowrate during a first duration of a fluid delivery procedure, wherein the fluid volume is comprised of a volumetric amount of a contrast agent and a volumetric amount of a flush fluid (encompassed by claim 20 of ‘985); controllably varying the volumetric amount of contrast agent in the fluid volume during the first duration of the fluid delivery procedure (encompassed by claim 1 of ‘985); and controllably varying the volumetric amount of the flush fluid in the fluid volume while the volumetric amount of contrast agent is being controlled so as to substantially maintain the preselected total volumetric flowrate throughout the first duration of the fluid delivery procedure (encompassed by claim 1 of ‘985). ‘985 does not claim the subject matter of controllably decreasing the contrast agent at an exponentially decaying rate. However, Bae et al. teaches in the same field of endeavor an injection protocol wherein contrast medium is decaying at an exponential rate (col. 2, lines 56-58). Therefore, it would have been obvious to one of ordinary skill in the art to have provided ‘985 with controlling the injection rate as taught by Bae et al. in order to provide uniform enhancement and optimized usage of contrast agent (col. 1, lines 58-65). With respect to claim 21, Bae et al. discloses a decay coefficient that is proportional to a cardiac output per body weight of the patient (col. 3, lines 14-18). With respect to claim 22, Bae et al. discloses a decay coefficient that is approximately 0.01 to 0.03 (col. 3, lines 17-18). Claim 23 is encompassed by claim 4 of ‘985. Claims 24 and 26 are encompassed by claim 5 of ‘985. Claim 27 is encompassed by claim 6 of ‘985. Claim 28 is encompassed by claim 7 of ‘985. Claim 29 is encompassed by claim 8 of ‘985. Claim 30 is encompassed by claim 9 of ‘985. Claim 31 is encompassed by claim 10 of ‘985. Claim 32 is encompassed by claim 11 of ‘985. Claim 33 is encompassed by claim 12 of ‘985. Claim 34 is encompassed by claim 13 of ‘985. Claim 35 is encompassed by claim 14 of ‘985 in view of Bae et al. (see above regarding controllably decreasing at an exponential decay). Claim 36 is encompassed by claim 15 of ‘985.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,933,186 in view of Bae et al. (US 6,055,985) and Nemoto (US 2009/0234226). U.S. Patent ‘985 in view of Bae et al. anticipates the subject matter in the instant claims except for wherein the initial total volumetric flowrate at an onset of the first duration consists entirely of contrast. However, Nemoto teaches in the same field of endeavor it is well known at an onset of the first duration consists entirely of contrast ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided ‘985 an onset duration consisting entirely of contrast as taught by Nemoto as it is well known.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “optionally” which renders the scope of the claim unclear. The claim is unclear because there is a question or doubt as to whether the feature is a required feature of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US 2009/0234226) in view of Bae et al. (US 6,055,985).
Nemoto discloses a method for delivering a medical fluid and a fluid delivery system (100) comprising a fluid administration device (110) adapted to deliver fluid volume ([0045]), wherein the fluid volume comprises a volumetric amount of contrast agent (200C) and a volumetric amount of flush fluid (200P); and a controller (101) in communication with the fluid administration device, wherein the controller comprises a processor (103; [0054]) and a non-transitory machine readable storage medium ([0054]) comprising instructions, that when executed by the processor, enable the fluid administration device to deliver the fluid volume at a preselected total volumetric flowrate during a first duration of a fluid delivery procedure ([0047-0048]; Fig. 3), controllably vary the volumetric amount of the contrast agent in the fluid volume during the first duration of the fluid delivery procedure ([0047-0048]; Fig. 3); and controllably vary the volumetric amount of the flush fluid in the fluid volume during the first duration so as to substantially maintain the preselected total volumetric flowrate through the first duration of the fluid delivery procedure ([0047-0048]; Fig. 3). Nemoto discloses the subject matter substantially as claimed except for controllably decreasing the contrast agent at an exponentially decaying rate. However, Bae et al. teaches in the same field of endeavor an injection protocol wherein contrast medium is decaying at an exponential rate (col. 2, lines 56-58). Therefore, it would have been obvious to one of ordinary skill in the art to have provided have Nemoto with controlling the injection rate as taught by Bae et al. in order to provide uniform enhancement and optimized usage of contrast agent (col. 1, lines 58-65). Nemoto discloses further comprising a second duration (Fig. 3; Time at intersection) and controllably varying the amount of contrast and flush fluid (Fig. 3; [0047-0048]). Nemoto discloses the preselected total volumetric flowrate is substantially the same throughout the procedure ([0047-0048]; Fig. 3). With respect to claim 21, Bae et al. discloses a decay coefficient that is proportional to a cardiac output per body weight of the patient (col. 3, lines 14-18). With respect to claim 22, Bae et al. discloses a decay coefficient that is approximately 0.01 to 0.03 (col. 3, lines 17-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793